                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Charlotte McFerren; Billie Lee Green; Augustus)      C/A No. 6:18-cv-01298-DCC-KFM
Bostick, Jr.; Mark Adragna; Courtney Koepf, )
                                               )
                                   Plaintiffs, )
                                               )
v.                                             )                 ORDER
                                               )
SoBell Ridge Corp.; Katherine Snyder; Mark )
Corbett; Upstate Law Group; BAIC, Inc.;        )
Andrew Gamber; Candy Kern-Fuller; Life         )
Funding Options, Inc.; VFG, Inc.; Michelle     )
Plant; Performance Abitage Company;            )
Financial Products Distributors, Inc.; David   )
Woodward;                                      )
                                               )
                            Defendants.        )
_____________________________________ )

      This matter is before the Court on Motions to Dismiss filed by Defendants Candy

Kern-Fuller and Upstate Law Group (collectively, “the Upstate Defendants”) [45]; pro se

Defendant Mark Corbett1 [52]; and Defendants Performance Arbitrage Company, Inc.;

Life Funding Options, Inc.; Katharine Snyder, and Michelle Plant (collectively, “the PAC

Defendants”) [78]. All responses and replies have been filed.

      In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.),

this matter was referred to United States Magistrate Judge Kevin F. McDonald for pre-trial

proceedings and a Report and Recommendation (“Report”). On January 25, 2019, the

Magistrate Judge issued a Report recommending that all Motions to Dismiss be denied.

The Magistrate Judge advised the parties of the procedures and requirements for filing



      1
          At the time his Motion to Dismiss was filed, Corbett was represented by counsel.
objections to the Report and the serious consequences for failing to do so. No party has

filed such objections, and the time to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit

the matter to the Magistrate Judge with instructions. See 28 U.S.C. 636(b). The Court will

review the Report only for clear error in the absence of an objection. See Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the

absence of timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation that the Motions to Dismiss filed by the Upstate Defendants [45];

Defendant Corbett [52]; and the PAC Defendants [78] be denied. Accordingly, the Court

adopts the Report by reference in this Order. The Motions to Dismiss [45, 52, 78] are

denied.
      IT IS SO ORDERED.

                              s/Donald C. Coggins, Jr.
                              United States District Judge

March 5, 2019
Spartanburg, South Carolina
